275 So. 2d 153 (1973)
In re BIRMINGHAM TRUST NATIONAL BANK, a corporation
v.
CENTRAL BANK & TRUST COMPANY, a corporation.
Ex parte CENTRAL BANK & TRUST COMPANY, a corporation.
SC 269.
Supreme Court of Alabama.
March 22, 1973.
Robert E. Parsons, Birmingham, for petitioner.
No brief for respondent.
JONES, Justice.
Petition of Central Bank & Trust Company, a corporation, for writ of certiorari to the Court of Civil Appeals to review and revise judgment and decision of that court in Birmingham Trust National Bank v. Central Bank & Trust Company, 49 Ala. App. 630, 275 So. 2d 148 (1973) is denied.
In denying the petition for writ of certiorari in this case, this Court does not wish to be understood as approving or disapproving all of the language used or the statements of law made in the opinion of this case in the Court of Civil Appeals.
Writ denied.
HEFLIN, C. J., and COLEMAN, MADDOX and McCALL, JJ., concur.